

	

		II

		109th CONGRESS

		1st Session

		S. 1875

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide financial aid to local law enforcement

		  officials along the Nation's borders, and for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Border Law Enforcement Relief Act

			 of 2005.

		2.FindingsCongress finds the following:

			(1)It is the obligation of the Federal

			 Government of the United States to adequately secure the Nation’s borders and

			 prevent the flow of undocumented persons and illegal drugs into the United

			 States.

			(2)Despite the fact

			 that the United States Border Patrol apprehends over 1,000,000 people each year

			 trying to illegally enter the United States, according to the Congressional

			 Research Service, the net growth in the number of unauthorized aliens has

			 increased by approximately 500,000 each year. The Southwest border accounts for

			 approximately 94 percent of all migrant apprehensions each year. Currently,

			 there are an estimated 11,000,000 unauthorized aliens in the United

			 States.

			(3)The border region

			 is also a major corridor for the shipment of drugs. According to the El Paso

			 Intelligence Center, 65 percent of the narcotics that are sold in the markets

			 of the United States enter the country through the Southwest Border.

			(4)Border

			 communities continue to incur significant costs due to the lack of adequate

			 border security. A 2001 study by the United States-Mexico Border Counties

			 Coalition found that law enforcement and criminal justice expenses associated

			 with illegal immigration exceed $89,000,000 annually for the Southwest border

			 counties.

			(5)In August 2005,

			 the States of New Mexico and Arizona declared states of emergency in order to

			 provide local law enforcement immediate assistance in addressing criminal

			 activity along the Southwest border.

			(6)While the Federal

			 Government provides States and localities assistance in covering costs related

			 to the detention of certain criminal aliens and the prosecution of Federal drug

			 cases, local law enforcement along the border are provided no assistance in

			 covering such expenses and must use their limited resources to combat drug

			 trafficking, human smuggling, kidnappings, the destruction of private property,

			 and other border-related crimes.

			(7)The United States

			 shares 5,525 miles of border with Canada and 1,989 miles with Mexico. Many of

			 the local law enforcement agencies located along the border are small, rural

			 departments charged with patrolling large areas of land. Counties along the

			 Southwest United States-Mexico border are some of the poorest in the country

			 and lack the financial resources to cover the additional costs associated with

			 illegal immigration, drug trafficking, and other border-related crimes.

			(8)Federal

			 assistance is required to help local law enforcement operating along the border

			 address the unique challenges that arise as a result of their proximity to an

			 international border and the lack of overall border security in the

			 region.

			3.Border Relief

			 Grant Program

			(a)Grants

			 authorized

				(1)In

			 generalThe Secretary is authorized to award grants to an

			 eligible law enforcement agency to provide assistance to such agency to

			 address—

					(A)criminal activity

			 that occurs in the jurisdiction of such agency by virtue of such agency's

			 proximity to the United States border; and

					(B)the failure of

			 the United States Government to adequately secure its borders.

					(2)DurationGrants

			 may be awarded under this subsection during fiscal years 2006 through

			 2010.

				(3)Competitive

			 basisThe Secretary shall award grants under this subsection on a

			 competitive basis, except that the Secretary shall give priority to

			 applications from any eligible law enforcement agency serving a

			 community—

					(A)with a population

			 of less than 50,000; and

					(B)located no more

			 than 100 miles from a United States border with—

						(i)Canada; or

						(ii)Mexico.

						(b)Use of

			 fundsGrants awarded pursuant to subsection (a) may only be used

			 to provide additional resources for an eligible law enforcement agency to

			 address criminal activity occurring along any such border, including—

				(1)to obtain

			 equipment;

				(2)to hire

			 additional personnel;

				(3)to upgrade and

			 maintain law enforcement technology;

				(4)to cover

			 operational costs, including overtime and transportation costs; and

				(5)such other

			 resources as are available to assist that agency.

				(c)Application

				(1)In

			 generalEach eligible law enforcement agency seeking a grant

			 under this section shall submit an application to the Secretary at such time,

			 in such manner, and accompanied by such information as the Secretary may

			 reasonably require.

				(2)ContentsEach

			 application submitted pursuant to paragraph (1) shall—

					(A)describe the

			 activities for which assistance under this section is sought; and

					(B)provide such

			 additional assurances as the Secretary determines to be essential to ensure

			 compliance with the requirements of this section.

					(d)DefinitionsFor

			 the purposes of this section:

				(1)Eligible law

			 enforcement agencyThe term eligible law enforcement

			 agency means a tribal, State, or local law enforcement agency—

					(A)located in a

			 county no more than 100 miles from a United States border with—

						(i)Canada; or

						(ii)Mexico;

			 or

						(B)located in a

			 county more than 100 miles from any such border, but where such county has been

			 certified by the Secretary as a High Impact Area.

					(2)High Impact

			 AreaThe term High Impact Area means any county

			 designated by the Secretary as such, taking into consideration—

					(A)whether local law

			 enforcement agencies in that county have the resources to protect the lives,

			 property, safety, or welfare of the residents of that county;

					(B)the relationship

			 between the failure of the United States to secure its borders and the rise, if

			 any, of criminal activity in that county; and

					(C)any other unique

			 challenges that local law enforcement face due to a lack of security along the

			 United States border.

					(3)SecretaryThe

			 term Secretary means the Secretary of the Department of Homeland

			 Security.

				(e)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized to be appropriated $30,000,000 for

			 each of fiscal years 2006 through 2010 to carry out the provisions of this

			 section.

				(2)Division of

			 authorized fundsOf the amounts authorized under paragraph

			 (1)—

					(A)2/3

			 shall be set aside for eligible law enforcement agencies located in the 6

			 States with the largest number of undocumented alien apprehensions; and

					(B)1/3

			 shall be set aside for areas designated as a High Impact Area under subsection

			 (d).

					(f)Supplement not

			 supplantAmounts appropriated for grants under this section shall

			 be used to supplement and not supplant other State and local public funds

			 obligated for the purposes provided under this Act.

			4.Report

			 requirementNot later than 180

			 days after the date of enactment of this Act, the Comptroller General of the

			 United States shall submit a written report to Congress describing the costs

			 incurred by State and local law enforcement agencies in connection with—

			(1)criminal activity

			 related to such agencies' proximity to the United States border with—

				(A)Canada; or

				(B)Mexico;

			 and

				(2)the failure of

			 the Federal Government to secure the borders of the United States.

			5.Enforcement of

			 Federal immigration lawNothing in this Act shall be construed to

			 authorize State or local law enforcement agencies or their officers to exercise

			 Federal immigration law enforcement authority.

		

